Title: To James Madison from John Gavino, 2 December 1801
From: Gavino, John
To: Madison, James


					
						No. 76
						Sir
						Gibraltar 2d. December 1801
					
					I have none of your regarded favours wherefore referr to my last dispatch No. 75, since when have not had the pleasure of adressing you want of Conveyance, but our Communication having been opend with Spain, this goes to Cadiz to be forwarded you from thence.  Since the Priliminarys of Peace between France England &ca. the Blocade of Cadiz has been rose. Adml. Pool went for England, & Sir James Saumerez is here with Ten Sail the line, and some frigates.  It is said will remain untill the diffinitive Treaty is settled.
					We have almost daily arrivals of forty four Gunn ships arm’d in flute, and other Transports from Egypt with Troops on their way to England.
					I suppose Commodor Dale is now at Algeirs, The Philadelphia off Tripoly, and the Essex Cruising off this Rock.  The Commander of the Tripoly Cruisers returnd a few days ago from Tetúan.  The Brig is sold to an Inhabitant of this Place (without the Gunns).  As to the Ship nothing new.
					Consul Simpson of Tanger tells me the Tripoly Embassador is still there without having begun his mission.  I have the honor to be Sir Your most obedt. and most hl. Servt.
					
						John Gavino
					
					
						I am just informed they mean to fitt out the Tripoleen ship & that a Crew is Expected down in a Nutral for her.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
